UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6852



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DEIDRE L. BAGGETT, a/k/a DeDe, a/k/a Deidre L.
Willingham,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-91-161-A, CA-99-736-AM)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING,* Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Deidre L. Baggett, Appellant Pro Se. Michael R. Smythers, Assis-
tant United States Attorney, Norfolk, Virginia; Victoria Boros
Major, Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Deidre Baggett appeals the district court’s order denying

relief on her motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Baggett, Nos. CR-91-161-

A; CA-99-736-AM (E.D. Va. May 25, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2